Jenkins, P. J.
1. “ It is not only the right but the duty of a reviewing or appellate court to raise the question of its jurisdiciton in all cases in which there may be any doubt as to the existence of such jurisdiction.” Welborne v. State, 114 Ga. 793, 796 (40 S. E. 857, 859).
2. “ A city court which, under the act creating it, is provided with a trial jury composed of- less than twelve jurors is not the kind of city court which, under the constitution, can grant new trials, and from which writs of error could lie to the Supreme Court.” Ash v. Peoples Bank of Oliver, 149 Ga. 713 (101 S. E. 912) ; Ga. L. 1915, p. 117.
3. The constitutional amendment fixing the jurisdiction of the Court of Appeals does not intend “to confer jurisdiction in cases which could not be brought by writ of error to the Supreme Court before the creation of the Court of Appeals,” Ash v. Peoples Bank of Oliver, supra.

Writ of error dismissed.


Stephens and Smith, JJ., concur.